Duckworth, Chief Justice.
A direct bill of exceptions will not lie to a judgment sustaining or striking a plea of res judicata, for the reason that such judgment is not final or otherwise within the meaning of Code (Ann. Supp.) § 6-701 (Ga. L. 1890-91, p. 82; 1946, pp. 726, 730). City of Tallapoosa v. Brock, 143 Ga. 599 (85 S. E. 755); Johnson v. Merchants’ & Farmers’ Bank, 141 Ga. 721 (81 S. E. 873); Harris v. Stowers, 192 Ga. 215 (15 S. E. 2d, 193); Peerless Laundry Co. v. Abraham, 193 Ga. 179 (17 S. E. 2d, 267). The judgment here complained of, in which the plaintiff’s plea of res judicata was stricken, not being such a “final” judgment, the writ of error is premature, and the motion to dismiss must be sustained.

Writ of error dismissed.


All the Justices concur, except Atkinson, P. J., and Wyatt, J., not participating.